Name: Commission Regulation (EU) NoÃ 208/2011 of 2Ã March 2011 amending Annex VII to Regulation (EC) NoÃ 882/2004 of the European Parliament and of the Council and Commission Regulations (EC) NoÃ 180/2008 and (EC) NoÃ 737/2008 as regards lists and names of EU reference laboratories Text with EEA relevance
 Type: Regulation
 Subject Matter: agricultural policy;  research and intellectual property;  health;  agricultural activity
 Date Published: nan

 3.3.2011 EN Official Journal of the European Union L 58/29 COMMISSION REGULATION (EU) No 208/2011 of 2 March 2011 amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council and Commission Regulations (EC) No 180/2008 and (EC) No 737/2008 as regards lists and names of EU reference laboratories (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae (1), and in particular Article 19(iv) thereof, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (2), and in particular Article 32(5) thereof, Having regard to Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (3), and in particular Article 55(1) thereof, Whereas: (1) Regulation (EC) No 882/2004 lays down the general tasks, duties and requirements for Community reference laboratories for food and feed and for animal health and live animals. The Community reference laboratories for food and feed are listed in Part I and those for animal health and live animals in Part II of Annex VII to that Regulation. (2) By Commission Regulation (EC) No 180/2008 of 28 February 2008 concerning the Community reference laboratory for equine diseases other than African horse sickness and amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council (4), the Agence FranÃ §aise de SÃ ©curitÃ © Sanitaire des Aliments (AFSSA) with its research laboratories for animal pathology and zoonoses and for equine pathology and diseases, situated in France, was designated as the Community reference laboratory for equine diseases other than African horse sickness. (3) By Commission Regulation (EC) No 737/2008 of 28 July 2008 designating the Community reference laboratories for crustacean diseases, rabies and bovine tuberculosis, laying down additional responsibilities and tasks for the Community reference laboratories for rabies and bovine tuberculosis and amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council (5), the Laboratoire dÃ ©tudes sur la rage et la pathologie des animaux sauvages of the Agence FranÃ §aise de SÃ ©curitÃ © Sanitaire des Aliments (AFSSA), Nancy, France, was designated as the Community reference laboratory for rabies. (4) France and Denmark have officially informed the Commission of changes relating to the name of laboratories referred to in those Regulations. In addition, after the entry into force of the Treaty of Lisbon, the laboratories listed in Annex VII to Regulation (EC) No 882/2004, previously referred to as Community reference laboratories should now be referred to as European Union (EU) reference laboratories. (5) It is important to keep the list of EU reference laboratories set out in Regulations (EC) No 882/2004, (EC) No 180/2008 and No 737/2008 updated. Those Regulations should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex VII to Regulation (EC) No 882/2004 is replaced by the text in the Annex to this Regulation. Article 2 In Regulation (EC) No 180/2008, Article 1 is replaced by the following: Article 1 1. Agence nationale de sÃ ©curitÃ © sanitaire de lalimentation, de lenvironnement et du travail (ANSES) with its laboratories for animal health and equine diseases, France, is hereby designated as the EU Reference Laboratory for equine diseases other than African horse sickness from 1 July 2008 to 30 June 2013. 2. The functions, tasks and procedures regarding collaboration with laboratories responsible for diagnosing infectious diseases of equidae in the Member States of the EU Reference Laboratory referred to in paragraph 1 are set out in the Annex to this Regulation. Article 3 In Article 2 of Regulation (EC) No 737/2008, the first paragraph is replaced by the following: The Laboratoire de la rage et de la faune sauvage de Nancy of the Agence nationale de sÃ ©curitÃ © sanitaire de lalimentation, de lenvironnement et du travail (ANSES), France, is hereby designated as the EU reference laboratory for rabies from 1 July 2008 until 30 June 2013. Article 4 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 224, 18.8.1990, p. 42. (2) OJ L 165, 30.4.2004, p. 1. (3) OJ L 328, 24.11.2006, p. 14. (4) OJ L 56, 29.2.2008, p. 4. (5) OJ L 201, 30.7.2008, p. 29. ANNEX Annex VII to Regulation (EC) No 882/2004 is replaced by the following: ANNEX VII EUROPEAN UNION (EU) REFERENCE LABORATORIES (Previously referred to as COMMUNITY REFERENCE LABORATORIES ) I. EU REFERENCE LABORATORIES FOR FEED AND FOOD 1. EU reference laboratory for milk and milk products ANSES  Laboratoire de sÃ ©curitÃ © des aliments Maisons-Alfort France 2. EU reference laboratories for the analysis and testing of zoonoses (salmonella) Rijksinstituut voor Volksgezondheid en Milieu (RIVM) Bilthoven The Netherlands 3. EU reference laboratory for the monitoring of marine biotoxins Agencia EspaÃ ±ola de Seguridad Alimentaria (AESA) Vigo Spain 4. EU reference laboratory for monitoring the viral and bacteriological contamination of bivalve molluscs The laboratory of the Centre for Environment, Fisheries and Aquaculture Science (Cefas) Weymouth United Kingdom 5. EU reference laboratory for Listeria monocytogenes ANSES  Laboratoire de sÃ ©curitÃ © des aliments Maisons-Alfort France 6. EU reference laboratory for Coagulase positive Staphylococci, including Staphylococccus aureus ANSES  Laboratoire de sÃ ©curitÃ © des aliments Maisons-Alfort France 7. EU reference laboratory for Escherichia coli, including Verotoxigenic E. coli (VTEC) Istituto Superiore di SanitÃ (ISS) Roma Italy 8. EU reference laboratory for Campylobacter Statens VeterinÃ ¤rmedicinska Anstalt (SVA) Uppsala Sweden 9. EU reference laboratory for parasites (in particular Trichinella, Echinococcus and Anisakis) Istituto Superiore di SanitÃ (ISS) Roma Italy 10. EU reference laboratory for antimicrobial resistance FÃ ¸devareinstituttet Danmarks Tekniske Universitet KÃ ¸benhavn Denmark 11. EU reference laboratory for animal proteins in feedingstuffs Centre wallon de recherches agronomiques (CRA-W) Gembloux Belgium 12. EU reference laboratories for residues of veterinary medicines and contaminants in food of animal origin (a) For the residues listed in Annex I, Group A (1), (2), (3) and (4), Group B (2)(d) and Group B (3)(d) to Directive 96/23/EC Rijksinstituut voor Volksgezondheid en Milieu (RIVM) Bilthoven The Netherlands (b) For the residues listed in Annex I, Group B (1) and B (3)(e) to Directive 96/23/EC and carbadox and olaquindox ANSES  Laboratoire de FougÃ ¨res France (c) For the residues listed in Annex I, Group A (5) and Group B (2)(a), (b), (e) to Directive 96/23/EC Bundesamt fÃ ¼r Verbraucherschutz und Lebensmittelsicherheit (BVL) Berlin Germany (d) For the residues listed in Annex I, Group B(3)(c) to Directive 96/23/EC Instituto Superiore di SanitÃ Roma Italy 13. EU reference laboratory for transmissible spongiform encephalopathies (TSEs) The laboratory referred to in Annex X, Chapter B of Regulation (EC) No 999/2001 The Veterinary Laboratories Agency Addlestone United Kingdom 14. EU reference laboratory for additives for use in animal nutrition The laboratory referred to in Annex II of Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (1): The Joint Research Centre of the European Commission Geel Belgium 15. EU reference laboratory for genetically modified organisms (GMOs) The laboratory referred to in the Annex to Regulation (EC) No 1829/2003 of the European Parliament and of the Council of 22 September 2003 on genetically modified food and feed (2): The Joint Research Centre of the European Commission Ispra Italy 16. EU reference laboratory for material intended to come into contact with foodstuffs The Joint Research Centre of the European Commission Ispra Italy 17. EU reference laboratories for residues of pesticides (a) Cereals and feedingstuffs FÃ ¸devareinstituttet Danmarks Tekniske Universitet KÃ ¸benhavn Denmark (b) Food of animal origin and commodities with high fat content Chemisches und VeterinÃ ¤runtersuchungsamt (CVUA) Freiburg Freiburg Germany (c) Fruits and vegetables, including commodities with high water and high acid content Laboratorio Agrario de la Generalitat Valenciana (LAGV) Burjassot-Valencia Spain Grupo de Residuos de Plaguicidas de la Universidad de AlmerÃ ­a (PRRG) AlmerÃ ­a Spain (d) Single residue methods Chemisches und VeterinÃ ¤runtersuchungsamt (CVUA) Stuttgart Fellbach Germany 18. EU reference laboratory for heavy metals in feed and food The Joint Research Centre of the European Commission Geel Belgium 19. EU reference laboratory for Mycotoxins The Joint Research Centre of the European Commission Geel Belgium 20. EU reference laboratory for Polycyclic Aromatic Hydrocarbons (PAH) The Joint Research Centre of the European Commission Geel Belgium 21. EU reference laboratory for dioxins and PCBs in feed and food Chemisches und VeterinÃ ¤runtersuchungsamt (CVUA) Freiburg Freiburg Germany II. EU REFERENCE LABORATORIES FOR ANIMAL HEALTH AND LIVE ANIMALS 1. EU reference laboratory for classical swine fever The laboratory referred to in Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (3). 2. EU reference laboratory for African horse sickness The laboratory referred to in Council Directive 92/35/EEC of 29 April 1992 laying down control rules and measures to combat African horse sickness (4). 3. EU reference laboratory for avian influenza The laboratory referred to in Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (5). 4. EU reference laboratory for Newcastle disease The laboratory referred to in Council Directive 92/66/EEC of 14 July 1992 introducing Community measures for the control of Newcastle disease (6). 5. EU reference laboratory for swine vesicular disease The laboratory referred to in Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease (7). 6. EU reference laboratory for fish diseases VeterinÃ ¦rinstituttet Afdeling for FjerkrÃ ¦, Fisk og Pelsdyr Danmarks Tekniske Universitet Aarhus Denmark 7. EU reference laboratory for mollusc diseases Ifremer  Institut franÃ §ais de recherche pour lexploitation de la mer La Tremblade France 8. EU reference laboratory for monitoring the effectiveness of rabies vaccination The laboratory referred to in Council Decision 2000/258/EC of 20 March 2000 designating a specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines (8). 9. EU reference laboratory for bluetongue The laboratory referred to in Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (9). 10. EU reference laboratory for African swine fever The laboratory referred to in Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever and amending Directive 92/119/EEC as regards Teschen disease and African swine fever (10). 11. EU reference laboratory for zootechnics The laboratory referred to in Council Decision 96/463/EC of 23 July 1996 designating the reference body responsible for collaborating in rendering uniform the testing methods and the assessment of the results for pure-bred breeding animals of the bovine species (11). 12. EU reference laboratory for foot-and-mouth disease The laboratory referred to in Council Directive 2003/85/EC of 29 September 2003 on Community measures for the control of foot-and-mouth disease repealing Directive 85/511/EEC and Decisions 89/531/EEC and 91/665/EEC and amending Directive 92/46/EEC (12). 13. EU reference laboratory for brucellosis ANSES  Laboratoire de santÃ © animale Maisons-Alfort France 14. EU reference laboratory for equine diseases other than African horse sickness ANSES  Laboratoire de santÃ © animale/Laboratoire de pathologie Ã ©quine Maisons-Alfort France 15. EU reference laboratory for crustacean diseases Centre for Environment, Fisheries & Aquaculture Science (Cefas) Weymouth United Kingdom 16. EU reference laboratory for rabies ANSES  Laboratoire de la rage et de la faune sauvage de Nancy Malzeville France 17. EU reference laboratory for bovine tuberculosis VISAVET  Laboratorio de vigilancia veterinaria, Facultad de Veterinaria, Universidad Complutense de Madrid Madrid Spain (1) OJ L 268, 18.10.2003, p. 29. (2) OJ L 268, 18.10.2003, p. 1. (3) OJ L 316, 1.12.2001, p. 5. (4) OJ L 157, 10.6.1992, p. 19. (5) OJ L 10, 14.1.2006, p. 16. (6) OJ L 260, 5.9.1992, p. 1. (7) OJ L 62, 15.3.1993, p. 69. (8) OJ L 79, 30.3.2000, p. 40. (9) OJ L 327, 22.12.2000, p. 74. (10) OJ L 192, 20.7.2002, p. 27. (11) OJ L 192, 2.8.1996, p. 19. (12) OJ L 306, 22.11.2003, p. 1.